DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
Examiner’s note 
This application claims priority to Chinese Patent Application No. CN201810331178.2, filed on   04/13/2018; CN 201810654017.7 filed on 06/22/2018, and PCT/CN2019/082511 filed on 04/12/2019.
   Examiner noted that the certified copy of Chinese Patent Applications has been received; however, there is no English translation; thus, Applicant did not perfect the priority date; therefore, the priority date for this application is an International Application No. PCT/CN2019/082511 filed on 04/12/2019.
 Claim Objections
Claims 7,9,18 and 21 are objected to because of the following informalities:  
-In claim 9 (lines 15-16), “C represents, E, and N are coefficients,” should be “C, E, and N are coefficients”
 	The same rational is applied to claim 18.
-In claim 21 (line 3), “a measurement window of a synchronization signal block synchronization signal block (SSB) on the frequency carrier” should be “a measurement window of a synchronization signal block (SSB) on the frequency carrier”.
In claim7 (line 1), “7. (Currently Amended) The method according to any one of claim 1” should be “7. (Currently Amended) The method according to claim 1”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-16 and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LI et al WO 2019141231 A1

8 and 17 are Cancelled.  


Regarding claim 1, LI et al WO 2019141231 A1 discloses a method for performing measurements on frequency carriers ((page 9, lines 23) in FIG. 5, the method 200); ((page 10, lines 65-66) the terminal device performs measurement operation on the plurality of carriers (i.e. frequency carriers) within each measurement interval (Measurement Gap), comprising: 
determining, by a terminal device, a measurement requirement on a frequency carrier based on a maximum quantity of colliding carriers that collide with the frequency carrier ((page 9, 24-28) S210. The terminal device determines a first measurement requirement (i.e. a measurement requirement) on a first carrier (i.e. a frequency carrier)   according to the first parameter of the first carrier, where the first parameter is determined according to the number of valid detection carriers of the terminal device);    (page 10, lines 35-36; the first parameter is determined according to a total number (i.e. a maximum quantity) of carriers of the at least two carriers that collide with the first measurement configuration information of the first carrier); and (page 10,lines 53-54) the first parameter is equal to the total number (i.e. a maximum quantity)  of carriers that have collision for carrier 1),
wherein the maximum quantity of colliding carriers is determined based on a measurement gap and a measurement window of the frequency carrier ((page 10, lines 53-54) the first parameter is equal to the total number of carriers that have collision for carrier 1), ((page 10, lines 49-50) the first parameter is determined according to the first measurement configuration information and the second measurement configuration information) and ((page 11, lines 44-45) The first measurement configuration information includes a measurement window, and the second measurement information includes a measurement interval (i.e. Measurement Gap)),
wherein the measurement gap indicates a length of time between two measurements of one or more carriers that comprise the frequency carrier (page 8, lines 48-55) The terminal device performs measurement operation, such as SSB measurement, on carriers 1 to 5 during the time period in which the measurement interval (Measurement Gap) is located (the length of time is the length of the measurement interval). For example, within the measurement interval numbered 1(i.e. Measurement Gap), the reference signals on carriers 1, 2, and 3 can be measured simultaneously), 
S220. The terminal device performs measurement on the first carrier according to the first measurement requirement (i.e. a measurement requirement).

Regarding claim 2, LI et al WO 2019141231 A1 discloses the method according to claim 1, 
wherein the maximum quantity of colliding carriers is further determined based on a measurement window of each of the one or more carriers, 
((page11, lines 6-15)   discuss fig. 4, The measurement interval at which the SSB receive window (i.e. measurement window) on carrier 2,3,4, and 5, respectively, are located within the same measurement interval as the SSB receive window (i.e. measurement window) on carrier 1.  Carrier 2,3,4, and 5, respectively, can be considered to collide with carrier 1. the total number of carriers that collide with carrier 1 is five (i.e. the maximum quantity of colliding carriers).
Regarding claim 3, LI et al WO 2019141231 A1 discloses the method according to claim 1, 
determining, by the terminal device, a set of one or more measurement gaps that one or more measurement windows of the frequency carrier are located (Page 11, lines 30-44 discuss the terminal device performs measurement operation on the plurality of carriers within each measurement interval (Measurement Gap) (i.e. a set of one or more measurement gaps). For example, in FIG. 4, The measurement interval period is 40 ms (i.e.   Measurement Gap). For carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms,160 ms, and 160 ms, respectively (i.e. one or more measurement windows), The measurement interval at which the SSB receive window (i.e. measurement window) on carrier 2,3,4, and 5, respectively, are located within the same measurement interval as the SSB receive window (i.e. measurement window) on carrier 1)
determining, by the terminal device, the maximum quantity of colliding carriers in the set (Page 11, lines 30-44 discuss the terminal device performs measurement operation on the plurality of carriers within each measurement interval (Measurement Gap) (i.e. a set of one or more measurement gaps). For example, in FIG. 4, The measurement interval period is 40 ms (i.e.   Measurement Gap). For carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms,160 ms, and 160 ms, respectively (i.e. one or more measurement windows), The measurement interval at which the SSB receive window (i.e. measurement window) on carrier 2,3,4, and 5, respectively, are located within the same measurement interval as the SSB receive window (i.e. measurement window) on carrier 1.  Carrier 2,3,4, and 5, respectively, can be considered to collide with carrier 1. the total number of carriers that collide with carrier 1 is five (i.e. the maximum quantity of colliding carriers).

Regarding claim 4, LI et al WO 2019141231 A1 discloses the method according to claim 3.
LI further discloses wherein the determining the maximum quantity of colliding carriers in the set comprises: 
determining, by the terminal device, a quantity of colliding carriers in each measurement gap in the set; and Application No. : 17/069,318 Filed: October 13, 2020Page: 4 of 10determining, by the terminal device, the maximum quantity of colliding carriers in the set based on the quantity of colliding carriers in each measurement gap.  
the terminal device performs measurement operation on the plurality of carriers within each measurement interval (Measurement Gap) (i.e. a set of one or more measurement gaps). For example, in FIG. 4, The measurement interval period is 40 ms (i.e.  Measurement Gap). For carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms,160 ms, and 160 ms, respectively (i.e. one or more measurement windows), The measurement interval at which the SSB receive window (i.e. measurement window) on carrier 2,3,4, and 5, respectively, are located within the same measurement interval as the SSB receive window (i.e. measurement window) on carrier 1.  Carrier 2,3,4, and 5, respectively, can be considered to collide with carrier 1. the total number of carriers that collide with carrier 1 is five (i.e. the maximum quantity of colliding carriers).
Regarding claim 5, LI et al WO 2019141231 A1 discloses the method according to claim 4.
LI further discloses 
wherein the quantity of colliding carriers is a quantity of carrier that collide with the measurement window of the frequency carrier in one measurement gap in the set.  
(Page 11, lines 30-44 discuss the terminal device performs measurement operation on the plurality of carriers within each measurement interval (Measurement Gap) (i.e. a set of one or more measurement gaps). For example, in FIG. 4, The measurement interval period is 40 ms (i.e. Measurement Gap). For carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms,160 ms, and 160 ms, respectively (i.e. one or more measurement windows), The measurement interval at which the SSB receive window (i.e. measurement window) on carrier 2,3,4, and 5, respectively, are located within the same measurement interval as the SSB receive window (i.e. measurement window) on carrier 1.  Carrier 2,3,4, and 5, respectively, can be considered to collide with carrier 1. the total number of carriers that collide with carrier 1 is five (i.e. the maximum quantity of colliding carriers).

Regarding claim 6, LI et al WO 2019141231 A1 discloses the method according to claim 5.
LI further discloses 
wherein a carrier is one of the colliding carriers if at least a portion of the measurement window of the carrier and at least a portion of a measurement window of the frequency carrier are in one measurement gap in the set ((Page11, lines 46-49) , in FIG. 4, the measurement interval period is 40 ms (i.e. measurement gap), and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms(i.e. one or more measurement windows), respectively. It is assumed that the first carrier is carrier 1, and each SSB receiving window on carrier 2 is all the same or all overlaps with the time interval of the receiving window of the SSB on carrier 1. That is, carrier 2 needs to be measured when measuring carrier 1 in any one measurement interval (i.e.   measurement gap). Therefore, carrier 2 and carrier 1 collide).


Regarding claim 7, LI et al WO 2019141231 A1 discloses the method according to claim 1.
LI further discloses wherein the determining the measurement requirement ((page 9, 24-28) S210. The terminal device determines a first measurement requirement (i.e. a measurement requirement) on a first carrier (i.e. a frequency carrier) according to the first parameter of the first carrier, where the first parameter is determined according to the number of valid detection carriers of the terminal device) comprises: 
determining, by the terminal device, a parameter of the frequency carrier based on the maximum quantity of colliding carriers (page 10, lines 35-36; the first parameter is determined according to a total number (i.e. a maximum quantity) of carriers of the at least two carriers that collide with the first measurement configuration information of the first carrier); and (page 10,lines 53-54) the first parameter is equal to the total number (i.e. a maximum quantity)  of carriers that have collision for carrier 1); and 
determining, by the terminal device, the measurement requirement based on the parameter ((page 9, 24-28) S210. The terminal device determines a first measurement requirement (i.e. a measurement requirement) on a first carrier (i.e. a frequency carrier)  according to the first parameter of the first carrier, where the first parameter is determined according to the number of valid detection carriers of the terminal device).   


Regarding claim 9, LI et al WO 2019141231 A1 discloses the method according to claim 7.
LI further discloses wherein the determining the measurement requirement based on the parameter (Page 5, lines 26-32, the determining, by the terminal device, the first measurement requirement according to the measurement window period, the measurement interval period, and the first parameter on the first carrier) comprises: 	
determining the measurement requirement according to one of the following equations: 

    PNG
    media_image1.png
    337
    331
    media_image1.png
    Greyscale



Application No. : 17/069,318 Filed: October 13, 2020 Page: 5 of 10 wherein S is a value of a measurement counter of the measurement requirement, R is a quantity of measurement opportunities that corresponds to the measurement requirement, T1 is a period of the measurement window, T2 is a period of the measurement gap, Max (T1, T2) is a larger value between T1 and T2, C representsand N are coefficients notified by a network device, H is a constant, and A is the parameter ((Page 12, lines 34-43)   the terminal device determines the first measurement requirement according to the measurement window period, the measurement interval period, and the first parameter on the first carrier, including:
Determining the first measurement requirement according to the following formula (1),  S=R×Max (T1, T2) ×A (1)
Where S is the value of the measurement index of the first measurement requirement, R is a constant, T1 is the measurement window period, T2 is the measurement interval period, and Max (T1, T2) is the larger value of T1 and T2, A is the first parameter) and ((Page 12, lines 50), R may represent the number of measurement opportunities required).

Application No. : 17/069,318Page: 6 of 10Regarding claim 10, LI et al WO 2019141231 A1 discloses An apparatus (((page 15, lines 10-12) FIG 9, The terminal device 400) comprising: 
at least one processor ((page 15, lines 10-12) FIG. 9 The terminal device 400 includes a processor 410), 
a non-transitory computer-readable storage medium ((page 15, lines 10-12) FIG. 9 The terminal device 400 includes, a memory 420) coupled to the at least one processor ((page 15, lines 10-12) The processor 410, the memory 420 are connected by communication) and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor ((page 15, lines 10-12) FIG. 9, The memory 420 stores instructions, the processor 410 is configured to execute instructions stored in the memory 420) to perform operations comprising:  
determining a measurement requirement on a frequency carrier based on a maximum quantity of colliding carriers that collide with the frequency carrier((page 9, 24-28) S210. The terminal device determines a first measurement requirement (i.e. a measurement requirement) on a first carrier (i.e. a frequency carrier)   according to the first parameter of the first carrier, where the first parameter is determined according to the number of valid detection carriers of the terminal device);    (page 10, lines 35-36; the first parameter is determined according to a total number (i.e. a maximum quantity) of carriers of the at least two carriers that collide with the first measurement configuration information of the first carrier); and (page 10,lines 53-54) ;the first parameter is equal to the total number (i.e. a maximum quantity)  of carriers that have collision for carrier 1),
wherein the maximum quantity of colliding carriers is determined based on a measurement gap and a measurement window of the frequency carrier, 	
((page 10, lines 53-54) the first parameter is equal to the total number of carriers that have collision for carrier 1), ((page 10, lines 49-50) the first parameter is determined according to the first measurement configuration information and the second measurement configuration information) and ((page 11, lines 44-45) The first measurement configuration information includes a measurement window, and the second measurement information includes a measurement interval (i.e. Measurement Gap)),
wherein the measurement gap indicates a length of time between two measurements of one or more carriers that comprise the frequency carrier (page 8, lines 48-55) The terminal device performs measurement operation, such as SSB measurement, on carriers 1 to 5 during the time period in which the measurement interval (Measurement Gap) is located (the length of time is the length of the measurement interval). For example, within the measurement interval numbered 1(i.e. Measurement Gap), the reference signals on carriers 1, 2, and 3 can be measured simultaneously), and 
Application No. : 17/069,318Page: 6 of 10performing measurement on the frequency carrier based on the measurement requirement (Page 9, lines 29) S220. The terminal device performs measurement on the first carrier according to the first measurement requirement (i.e. a measurement requirement).

Regarding claim 11, LI et al WO 2019141231 A1 discloses the apparatus according to claim 10, 
LI further discloses wherein the maximum quantity of colliding carriers is further determined based on a measurement window of each of the one or more carriers 
((page11, lines 6-15)   discuss fig. 4, The measurement interval at which the SSB receive window (i.e. measurement window) on carrier 2,3,4, and 5, respectively, are located within the same measurement interval as the SSB receive window (i.e. measurement window) on carrier 1.  Carrier 2,3,4, and 5, respectively, can be considered to collide with carrier 1. the total number of carriers that collide with carrier 1 is five (i.e. the maximum quantity of colliding carriers). 

Regarding claim 12, LI et al WO 2019141231 A1 discloses the apparatus according to claim 10.
LI further discloses the operations further comprising: 
determining a set of one or more measurement gaps that one or more measurement windows of the frequency carrier are located (Page 11, lines 30-44 discuss the terminal device performs measurement operation on the plurality of carriers within each measurement interval (Measurement Gap) (i.e. a set of one or more measurement gaps). For example, in FIG. 4, The measurement interval period is 40 ms (i.e.   Measurement Gap). For carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms,160 ms, and 160 ms, respectively (i.e. one or more measurement windows), The measurement interval at which the SSB receive window (i.e. measurement window) on carrier 2,3,4, and 5, respectively, are located within the same measurement interval as the SSB receive window (i.e. measurement window) on carrier 1); and 
the terminal device performs measurement operation on the plurality of carriers within each measurement interval (Measurement Gap) (i.e. a set of one or more measurement gaps). For example, in FIG. 4, The measurement interval period is 40 ms (i.e.   Measurement Gap). For carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms,160 ms, and 160 ms, respectively (i.e. one or more measurement windows), The measurement interval at which the SSB receive window (i.e. measurement window) on carrier 2,3,4, and 5, respectively, are located within the same measurement interval as the SSB receive window (i.e. measurement window) on carrier 1.  Carrier 2,3,4, and 5, respectively, can be considered to collide with carrier 1. the total number of carriers that collide with carrier 1 is five (i.e. the maximum quantity of colliding carriers).  

Regarding claim 13, LI et al WO 2019141231 A1 discloses the apparatus according to claim 12.
LI further discloses wherein the determining the maximum quantity of colliding carriers in the set comprises: determining a quantity of colliding carriers in each measurement gap in the set; and determining the maximum quantity of colliding carriers in the set based on the quantity of colliding carriers in each measurement gap(Page 11, lines 30-44 discuss the terminal device performs measurement operation on the plurality of carriers within each measurement interval (Measurement Gap) (i.e. a set of one or more measurement gaps). For example, in FIG. 4, The measurement interval period is 40 ms (i.e.   Measurement Gap). For carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms,160 ms, and 160 ms, respectively (i.e. one or more measurement windows), The measurement interval at which the SSB receive window (i.e. on carrier 2,3,4, and 5, respectively, are located within the same measurement interval as the SSB receive window (i.e. measurement window) on carrier 1.  Carrier 2,3,4, and 5, respectively, can be considered to collide with carrier 1. the total number of carriers that collide with carrier 1 is five (i.e. the maximum quantity of colliding carriers).

Regarding claim 14, LI et al WO 2019141231 A1 discloses the apparatus according to claim 13.
LI further discloses wherein the quantity of colliding carriers is a quantity of carrier that collide with the measurement window of the frequency carrier in one measurement gap in the set (Page 11, lines 30-44 discuss the terminal device performs measurement operation on the plurality of carriers within each measurement interval (Measurement Gap) (i.e. a set of one or more measurement gaps). For example, in FIG. 4, The measurement interval period is 40 ms (i.e. Measurement Gap). For carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms,160 ms, and 160 ms, respectively (i.e. one or more measurement windows), The measurement interval at which the SSB receive window (i.e. measurement window) on carrier 2,3,4, and 5, respectively, are located within the same measurement interval as the SSB receive window (i.e. measurement window) on carrier 1.  Carrier 2,3,4, and 5, respectively, can be considered to collide with carrier 1. the total number of carriers that collide with carrier 1 is five (i.e. the maximum quantity of colliding carriers).

Regarding claim 15, LI et al WO 2019141231 A1 discloses the The apparatus according to claim 14.
LI further discloses wherein a carrier is one of the colliding carriers if at least a portion of the measurement window of the carrier and at least a portion of a measurement window of the frequency carrier are in one measurement gap in the set ((Page11, lines 46-49) , in FIG. 4, the measurement interval period is 40 ms (i.e. measurement gap), and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms(i.e. one or more measurement windows), respectively. It is assumed that the first carrier is carrier 1, and each SSB receiving window on carrier 2 is all the same or all overlaps with the time interval of the receiving window of the SSB on carrier 1. That is, carrier 2 needs to be measured when measuring carrier 1 in any one measurement interval (i.e.   measurement gap). Therefore, carrier 2 and carrier 1 collide).

Regarding claim 16, LI et al WO 2019141231 A1 discloses the apparatus according to claim 10.
LI further discloses wherein the determining the measurement requirement ((page 9, 24-28) S210. The terminal device determines a first measurement requirement (i.e. a measurement requirement) on a first carrier (i.e. a frequency carrier) according to the first parameter of the first carrier, where the first parameter is determined according to the number of valid detection carriers of the terminal device)  comprises: determining a first parameter of the frequency carrier based on the maximum quantity of colliding carriers (page 10, lines 35-36; the first parameter is determined according to a total number (i.e. a maximum quantity) of carriers of the at least two carriers that collide with the first measurement configuration information of the first carrier); and (page 10,lines 53-54) the first parameter is equal to the total number (i.e. a maximum quantity)  of carriers that have collision for carrier 1); and 
 ((page 9, 24-28) S210. The terminal device determines a first measurement requirement (i.e. a measurement requirement) on a first carrier (i.e. a frequency carrier) according to the first parameter of the first carrier, where the first parameter is determined according to the number of valid detection carriers of the terminal device).  

Regarding claim 18, LI et al WO 2019141231 A1 discloses the apparatus according to claim 16.
LI further discloses wherein the determining the measurement requirement based on the parameter comprises: determining the measurement requirement according to one of the following equations:

    PNG
    media_image1.png
    337
    331
    media_image1.png
    Greyscale


   wherein S is a value of a measurement counter of the measurement requirement, R is a quantity of measurement opportunities that corresponds to the measurement requirement, T1 is a  represents , E, and N are coefficients notified by a network device, H is a constant, and A is the parameter ((Page 12, lines 34-43)   the terminal device determines the first measurement requirement according to the measurement window period, the measurement interval period, and the first parameter on the first carrier, including:
Determining the first measurement requirement according to the following formula (1),  S=R×Max (T1, T2) ×A (1)
Where S is the value of the measurement index of the first measurement requirement, R is a constant, T1 is the measurement window period, T2 is the measurement interval period, and Max (T1, T2) is the larger value of T1 and T2, A is the first parameter) and ((Page 12, lines 50), R may represent the number of measurement opportunities required).

Regarding claim 19, LI et al WO 2019141231 A1 discloses 19. (Currently Amended) An apparatus, comprising: at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to perform operations ((Page 7, lines 1-2)the apparatus may further comprise one or more memories for coupling with the processor, which store program instructions and/or data necessary for the network device. The one or more memories may be integrated with the processor or may be separate from the processor) comprising: 
receiving a measurement result on a frequency carrier (Page 10, lines 57-58, when the first parameter is determined according to the number of valid detection carriers of the terminal device, the first parameter is reported by the terminal ) to the network device wherein  (S220. The terminal device performs measurement on the first carrier (i.e. frequency carrier) according to the first measurement requirement),
wherein the measurement requirement on the frequency carrier is determined based on a maximum quantity of colliding carriers that collide with the frequency carrier ((page 9, 24-28) S210. The terminal device determines a first measurement requirement (i.e. a measurement requirement) on a first carrier (i.e. a frequency carrier)   according to the first parameter of the first carrier, where the first parameter is determined according to the number of valid detection carriers of the terminal device);    (page 10, lines 35-36; the first parameter is determined according to a total number (i.e. a maximum quantity) of carriers of the at least two carriers that collide with the first measurement configuration information of the first carrier); and (page 10,lines 53-54) the first parameter is equal to the total number (i.e. a maximum quantity)  of carriers that have collision for carrier 1),
the maximum quantity of colliding carriers is determined based on a measurement gap and a measurement window of the frequency carrier((page 10, lines 53-54) the first parameter is equal to the total number of carriers that have collision for carrier 1), ((page 10, lines 49-50) the first parameter is determined according to the first measurement configuration information and the second measurement configuration information) and ((page 11, lines 44-45) The first measurement configuration information includes a measurement window, and the second measurement information includes a measurement interval (i.e. Measurement Gap)),
wherein the measurement gap indicates a length of time between two measurements of one or more carriers that comprise the frequency carrier (page 8, lines 48-55) The terminal device performs measurement operation, such as SSB measurement, on carriers 1 to 5 during the time period in which the measurement interval (Measurement Gap) is located (the length of time is the length of the measurement interval). For example, within the measurement interval numbered 1(i.e. Measurement Gap), the reference signals on carriers 1, 2, and 3 can be measured simultaneously), 
configuring the frequency carrier based on the measurement result (Page 10, lines 57-58, when the first parameter is determined according to the number of valid detection carriers of the terminal device, the first parameter is reported by the terminal to the network device network device can configure different measurement configuration information for the terminal deice according to the first parameter).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABDELTIF AJID/Examiner, Art Unit 2478